DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (line 4, remove “at least one of”): 
Claim 1. (Examiner’s Amendment) A method for predicting a soil or plant condition in precision
agriculture, the method comprising:
acquiring measurement data for at least one measurement parcel, which is at least partly captured by the measurement data, the measurement data comprising 
….” 
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on May 11th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 2, 8 and 9 were amended. Claims 1-14 are currently pending. 
Response to Arguments
Applicant’s arguments, filed on May 11th, 2022, with respect to the amended features of claim 1 and claim 8 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 8 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on May 11th, 2022. In particular, 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “the feedback data is provided based on implicit feedback, wherein the implicit feedback is based on at least one of: an interpretation of a lack of explicit feedback as a confirmation of the assignment, or a comparison of an actually executed action on the at least one measurement parcel with a proposal for an action being based on the assignment of the at least one measurement parcel” in combination with the rest of limitations recited in claim 1.
Regarding to claim 8, the prior art fails to anticipate or render obvious the limitations including “the feedback data is provided based on implicit feedback, wherein the implicit feedback is based on at least one of: an interpretation of a lack of explicit feedback as a confirmation of the assignment, or a comparison of an actually executed action on the at least one measurement parcel with a proposal for an action being based on the assignment of the at least one measurement parcel” in combination with the rest of limitations recited in claim 8.
Claims 2-7 and 9-14 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828